Title: To Thomas Jefferson from Levi Lincoln, 16 April 1801
From: Lincoln, Levi
To: Jefferson, Thomas



Sir
Washington April 16. 1801

I had the honor of recg. yours of the 10th, this morning. It is much to be regreted, that Mr Madison indisposition continues. The public have much to expect from his abilities, and his Patriotism. The two returned Commissions are recorded, with blanks left for the names and dates—These will be necessary to complete the record. Joseph Clay jr. declines accepting his commission, as judge of the circuit court of the fifth district. Judge Sullivan refuses to accept of the office of district attorney. His assigned reasons are, an unsuitableness from age and standing, to engage in new professional business. Jones has accepted & recd his commission. Brown, whose petition you inclosed, has already been discharged. This information I have, by a letter, from Bradford the Marshal, recd some days since. The officer having the custody of Callendar’s fine shall be instructed on the subject. Edwards has been written to, respecting the removal of Goodrich, as yet no answer has been received.

Nothing worthy of particular notice has occurred in this city, since you left it. Genl. Smith set off for Baltimore this morning, he will return in the course of the next week. By some means, a report has spread, and found its way into several newspapers, that the preparing frigates, were destined to the coast of Barbary. It is to be hoped, the rumor, will not preceed the arrival of the ships, at the place of their destination. I have caused a paragraph to be inserted, in the intelligencer, to counteract its effects—
The political intelligence from Massachusetts is rather favorable. This is the general complexion of my private letters. The inclosed is a state of the poll in Boston & Charlestown. There can be but little doubt of the three first named Senators being chosen. Tudor & Bowdoin are republicans. B. Zealous—Wendell an accomodating man, & will act with the Government—I have strong hopes in favour of Gerry. By the papers, I find both parties have been pushing, with their utmost strength.
I forward a pamphlet, on the agriculture of the U.S. The Author is said by some Gents. here, who have been acquainted with him to be a man of sense, and observation. He may be, it is probably that you are acquainted with him—Sure I am, neither his facts, his principles or his observations apply to any part of America with which, I am conversant. the policy of the publication may be, to discourage emigration. Mr. Williams, by the direction of Mr King, has sent 200 copies to the office.
Mr. Pichon is desirous you should see a copy of a circular letter, which he has addressed to the officers of his Government in the west Indies. At his particular request I forward it. Mr Kings dispatches have been received as late as the 25th of Feby He states generally that the situation of that Country is critical & full of difficulties. that the King had been attacked with a violent fever, and a delirium, and was not able to attend to business. That no overture had been made to France. That England must and would resist the claims of the northern powers. That his, Mr Kings negotiations, with the british Govt. had been deranged by the change of the ministry. That however Ld. Hawksbury, who is secretary of State for the foreign department, had assured him that an early and an impartial attention should be given to the objects of that negotiation. Mr. King hopes also that Ld. St Vincent will be inclined to attend to the reiterated remonstances against the impressment of our Seamen, and the vexations of our trade.
The dispatches from Tripoli are similar to those heretofore sent, on the subject of abuses, and a demand of presents by the Bashaw. Our  Consuls want ships of war. The inclosed letter from Smith, from the variety of matter it contains I have thought proper to forward—
With sentiments of the highest esteem I have the honor to be most respectfully your obedient Sevt

Levi Lincoln

